DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “brush device” in Claim1, and “cyclone unit(s)” in Claims 4-6, 17, 18, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-10, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2016/0150931 (hereafter Kim et al.).

Regarding Claim 1, Kim et al. anticipates:
1. A robot cleaner (robot cleaner 100) comprising: 
a main body (cleaner body 101) including wheels (main wheels 111) configured to rotate about a rotation axis (left to right in Figure 2); 
a brush device (brush 133) provided in the main body to draw in air containing dust (Figures 2 and 5); 
a first chamber (second case 154), through which the air drawn in through the brush device is introduced, configured to change a traveling direction of the introduced air (cyclonic flow); and 
a second chamber (first case 153) connected to the first chamber (Figure 7B) and including a dust separator (first cyclone 151 and second cyclone 152) configured to separate dust contained in air and arranged side by side with the first chamber in a direction in which the rotation axis extends (shown in Figure 7B).  

Regarding Claim 2, Kim et al. anticipates:
2. The robot cleaner according to claim 1, wherein the direction of air introduced (through first opening 150a) into the first chamber (second case 154) and the direction of air discharged (through discharge opening 150e) from the first chamber cross each other (shown in Figures 7A and 7B).  

Regarding Claim 3, Kim et al. anticipates:
3. The robot cleaner according to claim 2, wherein the direction of air introduced (through second opening 150b) into the second chamber (first case 153) and the direction of air discharged (through discharge opening 150e) from the second chamber cross each other (shown in Figures 7A and 7B).  

Regarding Claim 4, Kim et al. anticipates:
4. The robot cleaner according to claim 1, wherein the dust separator (first cyclone 151 and second cyclone 152) includes a plurality of cyclone units (two shown in Figure 7B) arranged in two or more rows along a first direction (shown in Figure 7B) in which the rotation axis (left to right in Figure 2) extends (Figure 8).  

Regarding Claim 6, Kim et al. anticipates:
6. The robot cleaner according to claim 4, wherein the cyclone units (first cyclone 151 and second cyclone 152) are arranged to be inclined (shown in Figure 8) at a predetermined angle with respect to the direction in which the rotation axis (left to right in Figure 2) extends.  

Regarding Claim 7, Kim et al. anticipates:
7. The robot cleaner according to claim 1, wherein the first chamber (second case 154) further includes a first filter (fine dust filter 173b) arranged side by side with a bottom surface (Figures  7B and 9A).  

Regarding Claim 8, Kim et al. anticipates:
8. The robot cleaner according to claim 7, wherein the first filter (fine dust filter 173b) includes a mesh or a plate including pores.  

Regarding Claim 9, Kim et al. anticipates:
9. The robot cleaner according to claim 7, wherein the second chamber (first case 153) includes a second filter (fine dust filter 174b) disposed to cover a discharge port (through communication members 174) through which air is discharged from the second chamber (Figure 9A).  

Regarding Claim 10, Kim et al. anticipates:
10. The robot cleaner according to claim 1, 
wherein the wheels (main wheels 111) include a first wheel and a second wheel Figure 2) disposed at opposite sides of the main body (cleaner body 101), and
wherein the first chamber (second case 154) and the second chamber (first case 153) are disposed between the first wheel and the second wheel (Figure 2 and 5).  

Regarding Claim 13, Kim et al. anticipates:
13. The robot cleaner according to claim 1, wherein the second chamber (first case 153) is disposed to be biased to one side (shown in Figure 7B) with respect to a central axis in an advancing direction of the main body (cleaner body 101).  

Regarding Claim 16, Kim et al. anticipates:
16. A robot cleaner (robot cleaner 100) comprising: 
a main body (cleaner body 101) including a suction port (suction opening 131) configured to draw in dust; and 
a dust container (assembly comprising storage chamber 160 and cyclone unit 150), detachably mounted to the main body, configured to separate and store dust from air drawn in through the suction port (Figure 5), 
wherein the dust container includes a first chamber (second case 154) in which air is introduced in a first direction (through first opening 150a) and air is discharged in a second direction (through air passing holes 152b) crossing the first direction (Figure 7B), and a second chamber (first case 153) in which air is introduced in the second direction and air is discharged in the first direction (shown in Figure 7B), and 
wherein the second chamber includes a dust separator (second cyclone 152) configured to separate dust contained in air and arranged side by side with the first chamber in the second direction (Figure 7B).  

Regarding Claim 20, Kim et al. anticipates:
20. A robot cleaner (robot cleaner 100) comprising: 
a main body (cleaner body 101) and a dust container (assembly comprising storage chamber 160 and cyclone unit 150) detachably mounted to the main body, 
wherein the dust container includes a first chamber (second case 154) and a second chamber (first case 153) arranged side by side in a direction crossing an advancing direction of the main body (shown in Figure 7B), 
wherein the first chamber includes an inlet port (first opening 150a) through which air is introduced, and a communication hole (discharge opening 150e) disposed at a higher position than the inlet port (Figure 7A) and allowing the first chamber to communicate with the second chamber (Figure 7B), and 
wherein the second chamber includes a discharge port (through passing holes 152b) through which air introduced into the communication hole is discharged and disposed at a lower position than the communication hole (Figures 7A and 7B), and a cyclone unit (second cyclone 152) configured to separate dust contained in air.  

Claims 1, 2, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. US 2015/0245754 (hereafter Jang et al.).

Regarding Claim 1, Jang et al. anticipates:
1. A robot cleaner (autonomous cleaner 1) comprising: 
a main body (housing 100) including wheels (first driving wheel 341, second driving wheel 342) configured to rotate about a rotation axis (driving axis of wheels – parallel to section A-A’ in Figure 18); 
a brush device (brush unit 220) provided in the main body to draw in air containing dust (Figures 4 and 8); 
a first chamber (chamber inside cyclone 370), through which the air drawn in through the brush device is introduced, configured to change a traveling direction of the introduced air; and 
a second chamber (chamber between cover member 390 and cyclone 370) connected to the first chamber and including a dust separator (filter not shown, Paragraph [0140]) configured to separate dust contained in air and arranged side by side with the first chamber in a direction in which the rotation axis extends (shown in Figure 18).  

Regarding Claim 2, Jang et al. anticipates:
2. The robot cleaner according to claim 1, wherein the direction of air introduced into the first chamber (chamber inside cyclone 370) and the direction of air discharged from the first chamber cross each other (air discharged downward and leftward as shown in Figure 19).  

Regarding Claim 10, Jang et al. anticipates:
10. The robot cleaner according to claim 1, 
wherein the wheels include a first wheel and a second wheel (first driving wheel 341, second driving wheel 342) disposed at opposite sides of the main body (housing 100), and
wherein the first chamber (chamber inside cyclone 370) and the second chamber (chamber between cover member 390 and cyclone 370) are disposed between the first wheel and the second wheel (Figure 2).  

Regarding Claim 11, Jang et al. anticipates:
11. The robot cleaner according to claim 1, further comprising a battery (battery not shown – located below the power unit 350, Paragraph [0070]) disposed inside the main body (housing 100), 
wherein the battery and the first chamber (chamber inside cyclone 370) are arranged side by side in a second direction (along front/back as shown in Figures 2-4 and 7) crossing a first direction (along right to left side) in which the rotation axis (driving axis of wheels – parallel to section A-A’ in Figure 18) extends.  

Regarding Claim 13, Jang et al. anticipates:
13. The robot cleaner according to claim 1, wherein the second chamber (chamber between cover member 390 and cyclone 370) is disposed to be biased to one side (shown in Figure 13) with respect to a central axis in an advancing direction of the main body (housing 100).  

Regarding Claim 14, Jang et al. anticipates:
14. The robot cleaner according to claim 1, 
wherein the first chamber (chamber inside cyclone 370) includes an inlet port (inlet flow path 379) through which air is introduced into the first chamber and a communication hole (through current guiding member 369, Figure 19) allowing the first chamber to communicate with the second chamber (chamber between cover member 390 and cyclone 370), and 
wherein the second chamber includes the communication hole through which air is introduced into the second chamber from the first chamber (Figure 19) and a discharge port (outlet unit 314) through which air is discharged from the second chamber.  

Regarding Claim 15, Jang et al. anticipates:
15. The robot cleaner according to claim 14, wherein the communication hole (through current guiding member 369, Figure 19) is disposed at a higher position than the inlet port (inlet flow path 379) and the discharge port (outlet unit 314)(Figures 17 and 19).  

Allowable Subject Matter
Claims 5, 12, and 17-19 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with multiple chambers.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.